Moyer, C.J.,
dissenting.
{¶ 23} I must respectfully dissent, because the majority states that though the Ninth District Court of Appeals’ conclusion is “supported grammatically” by the language and punctuation used in Crim.R. 32(C), there is “[a] more logical interpretation” of the rule.
{¶ 24} However, we have repeatedly stated that we first look to the plain language of a statute or rule and apply it as “written when its meaning is unambiguous and definite.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 52, citing State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn. (1996), 74 Ohio St.3d 543, 545, 660 N.E.2d 463. Further, when we consider language used in a statute or rule, we “read[ ] words and phrases in context and constru[e] them in accordance with rules of grammar and common usage.” State ex rel. Choices for South-Western City Schools v. Anthony, 108 Ohio St.3d 1, 2005-Ohio-5362, 840 N.E.2d 582, at ¶ 40, citing State ex rel. Rose v. Lorain Cty. Bd. of Elections (2000), 90 Ohio St.3d 229, 231, 736 N.E.2d 886; R.C. 1.42.
{¶ 25} Crim.R. 32(C) is not ambiguous, and therefore the majority is wrong to apply its own “more logical interpretation” of the rule.
{¶ 26} The language at issue in this case is the first sentence of Crim.R. 32(C): “A judgment of conviction shall set forth the plea, the verdict or findings, and the sentence.” Unlike in the majority’s syllabus language, which cites “Crim.R. 32(C), explained,” the rule has no comma between “the verdict” and “or findings.” Rather, the first sentence of the rule as written requires three elements that must be “set forth” in the “judgment of conviction”: (1) the plea, (2) the verdict or findings, and (3) the sentence.
{¶ 27} If this court upon the recommendation of the Supreme Court Rules Advisory Committee (now the Commission on the Rules of Practice and Proce*203dure in Ohio Courts) had intended to require that either the plea, the verdict, or the findings be included in the judgment of conviction, we would have placed a comma after the word “verdict.” See generally Garner, A Dictionary of Modern Legal Usage (2d Ed.1995) 714 (the inclusion of the final comma in a list of more than two is important to avoid ambiguities).
{¶ 28} The Ninth District Court of Appeals does not try to complicate Crim.R. 32(C) with lengthy analysis “interpreting” the rule. Rather, the court of appeals lists the five elements included in Crim.R. 32(C), as they are plainly stated:
1. the plea,
2. the verdict or findings,
3. the sentence,
4. the signature of the judge, and
5. the time stamp of the clerk to indicate journalization.
State v. Miller, 9th Dist. No. 06CA0046-M, 2007-Ohio-1353, 2007 WL 879666, at ¶ 5. The court of appeals then proceeds in Miller to review the trial court’s judgment entry to locate each of the five elements. Finding one of the elements missing, the court of appeals concludes that the entry fails to comply with Crim.R. 32(C) and dismisses the appeal for lack of a final, appealable order. Id. at ¶ 20. The court of appeals then encourages the trial court to enter a proper judgment entry as soon as possible and instructs the defendant, if he desires to appeal, to file a new notice of appeal. Id. The court of appeals’ well-reasoned and clear opinion in State v. Miller conveys the proper application of Crim.R. 32(C), and therefore the court of appeals’ entry in State v. Baker should be affirmed.
{¶ 29} The majority states that the Ninth District “require[s] additional language * * * to be added to a judgment of conviction for the order to be entertained as final and appealable” and that “[t]his requirement leads to a more serious problem, for a defendant may be caught in limbo. Unless a defendant in prison were to seek mandamus or procedendo for a trial court to prepare a new entry, appellate review of the case would be impossible.”
{¶ 30} To the contrary, the Ninth District Court of Appeals has not required that additional language be included in the judgment of conviction; the court of appeals’ decision has simply required the five elements required by this court’s rule. If the majority’s concern is that the rule creates a “more serious problem,” then we should apply the rule as adopted by this court and request the Supreme Court Commission on the Rules of Practice and Procedure in Ohio Courts to review the issue to determine whether to recommend that the rule be amended.
O’Connor, J., concurs in the foregoing opinion.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellee.
Donald Gallick, for appellant.